Response to arguments

1.         The request for reconsideration has been considered but does NOT place the application in condition for allowance because: This is in response to an Applicant Arguments/Remarks Made on 12/22/2020.

Applicant’s argument
2.         Applicant argues the Claims 1, 2, 14, 15, 18, and 19 are novel in view of Japanese Patent No. JP02005156221 to Hayashi et al. (“Hayashi”).  Applicant argues Hayashi discloses that “the present invention relates to a particle distribution measuring device.” (para 7). To measure a particle distribution, Hayashi provides “An irradiation light generation unit 16 functioning as a confocal optical system forming means, a lens unit 18 for converging irradiation light to a predetermined space where particles in a plasma state are located, and a detection unit 20 for detecting light emitted from particles to be measured.” (para 16). Applicant argues the light generation unit 16 of Hayashi does not “generate an electromagnetic wave having a first set of values of at least one parameter . . . modeling an initial distribution of plasma particles.” Hayashi is directed to “measuring” a particle distribution, whereas claim 1 of the present application recites “modeling an initial distribution of plasma particles.” 

Examiner’s response
3.               Upon further consideration of the teaching of  Hayashi, examiner found Hayashi teaches all the limitation of claim 1, therefore the examiner consider the Hayashi system is modeling the distribution of plasma particles by measuring the distribution of the plasma particles. Examiner also found the description of fig 3 further suggests the modeling system is actually a real system and not a simulated system. Referring to FIG. 3, the optical system 300 includes an input beam generator 302, an input distribution relay 304, a nonlinear propagation region 306, an output distribution relay 308, an output which may be used to model changes in a plasma distribution. According to the specification, there does not seem to be any actual modeling happen in here and therefore the examiner found the limitation “for modeling a distribution of plasma particles” is a real system.  By using the word “model” does not make the system simulated, rather the modeling system needs to contain a physical model to predict the analysis or performance in the real world. Also, for further clarification fig 4 description also illustrates the system is real. Examiner consider the modeling of an initial distribution of plasma particles with the first set of values as the number of photons counted based on the first measurement in the system of Hayashi and hence forth. Examiner consider the irradiation light generation unit 16 (fig1, Hayashi) is an electromagnetic wave generator generating first set of irradiation light (i.e., electromagnetic waves) at time T1. These irritations light is exposed to the target particles of plasma state for the initial measurement of the distribution of the plasma particles. The irradiation light is intermittently irradiated a plurality of times to detect photons. Examiner consider first set of values is the number of photons detected with parameter photon obtained when the irradiation light is irradiated at time T1. Examiner consider the irradiation light (i.e., electromagnetic wave) from the irradiation generation unit 16 (i.e., electromagnetic wave generator) received by the chamber 24 (non-linear medium) as shown in figure 1 where the plasma state of particles obtained. The gas molecules in the chamber 24 become particles in the plasma state and are activated.


Applicant’s argument
4.              In addition, Applicant respectfully submits that the rejection of claim 1 contains inconsistencies that render the rejection improper. For example, in addressing the limitation “an electromagnetic wave having a first set of values of at least one parameter,” the Office Action recites, “Examiner consider first set of values is the number of photons detected.” (See Office Action at p. 12). 
	However, in addressing the limitation “communicate the first set of values of the at least one parameter to the electromagnetic wave generator,” the Office Action alleges that a control unit 22 communicates with a micro-mirror array 16b to control an orientation of the array 16b. (See Id. at p. 13). As indicated above, the Examiner previously asserted that the “first set of values of at least one parameter” corresponded to a “number of photons detected,” not a position of the micro-mirror array 16b. Thus, while Applicant disagrees with each of the Examiner’s arguments and does not agree that Hayashi discloses any of the limitations considered individually, Applicant respectfully notes that the rejection is inconsistent and therefore improper. Applicant further notes that Hayashi does not disclose that the control unit 22 sends information indicating a “number of photons detected” to the light generation unit 16. 
Moreover, Applicant respectfully notes that, in claim 1, it is the “electromagnetic wave” that “ha[s] a first set of values of at least one parameter,” not a micro-mirror array. A position of the micro-mirror array 16b is not a property of an electromagnetic wave. Thus, the cited sections of Hayashi do not disclose or suggest the limitations of the claims, in addition to being inconsistent with earlier assertions in the Office Action.

Examiner’s response
5.                  In addressing the limitation “communicate the first set of values of the at least one parameter to the electromagnetic wave generator,” examiner consider the changing the position of the micro-mirror array 16b changes the number of photons detected in the chamber and the detection unit. Thus, examiner considered the number of photons as the property of electromagnetic wave which depends upon the See also para 41- the photons of the measurement target particles on one plane in the chamber 24 are detected while controlling the orientation of the micro mirror 17 sequentially, and the number of detected photon counted. Examiner consider the control unit 22 communicates with the irradiation generation unit 16 for controlling the orientation of the micro mirror 16b in order to count the number of photons detected at time T1.
Claims 2-5, 8-13, 15-17 and 19-20 are rejected since it is dependent of Hayashi.

6.           Since, the claims are not currently allowable. Following Applicants arguments, the double patenting for the Claims 1, 2, 14, 15, 18 is still maintained. 



Conclusion
7.             Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/Examiner, Art Unit 2128                             

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128